Citation Nr: 0913793	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In his Appellant's Brief, dated April 7, 2009, the Veteran's 
representative requested consideration of the Veteran's claim 
for entitlement to service connection for hypertension on a 
direct basis, as well as secondary to each of his currently-
service-connected disorders.  To that end, the Veteran's 
claim for entitlement to service connection for hypertension, 
on a direct basis and as secondary to tinnitus, a perforated 
tympanic membrane, bilateral hearing loss, and erectile 
dysfunction, is referred back to the RO for proper 
development.

The issue of entitlement to service connection for 
hypertension, as secondary to diabetes, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's diabetes mellitus does not require the 
regulation of his activities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
recently revised, effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the claim at 
issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions as they pertain to his claim 
for a higher initial evaluation for diabetes mellitus.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  A letter dated in May 2004, prior to the initial 
adjudication of his claim, informed the Veteran of the 
information necessary to substantiate his claim.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  This initial letter, which was furnished 
to the Veteran, did not inform him of the information 
necessary to establish an effective date or disability 
rating.  However, an additional notice letter, issued in 
March 2006, informed the Veteran of the manner in which VA 
assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson.  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as the Veteran has appealed the assignment of the 
initial evaluation for diabetes mellitus.  Therefore, 
adequate notice was provided to the Veteran prior to the 
transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  The Veteran has not indicated that any other 
outstanding treatment records exist which are not currently 
associated with his claims file.  

Regarding the Veteran's claim for a higher initial rating for 
diabetes mellitus, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).  In this case, the Veteran was afforded a 
VA examination in June 2004.  While the Veteran's 
representative has claimed that a new VA examination is 
warranted, the record does not contain any evidence to 
suggest that the Veteran's disability has worsened since the 
last examination, and neither the Veteran, nor his 
representative, contend otherwise.  Therefore, there is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's diabetes since he was 
last examined.  See 38 C.F.R. § 3.327(a) (2008).  Contrary to 
the request of the Veteran's representative, the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.   For these 
reasons, an additional VA examination is not necessary in 
this case in order to adjudicate his claim for an increased 
evaluation of diabetes.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Higher Initial Rating

The Veteran seeks an initial disability rating in excess of 
20 percent for diabetes mellitus. 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

In the case of Fenderson v. West, 12 Vet. App. 119 (1998), 
the Court emphasized the distinction between a new claim for 
an increased evaluation of a service-connected disability and 
a case, such as this one, in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case, a uniform disability rating is 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  However, if a Veteran has separate and distinct 
manifestations attributable to the same injury, they should 
be compensated under different diagnostic codes.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  

The Veteran's diabetes mellitus is currently evaluated as 20 
percent disabling.  Under Diagnostic Code 7913, a 20 percent 
rating is warranted for diabetes requiring insulin and 
restricted diet; or oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for diabetes 
requiring insulin, restricted diet, and a regulation of 
activities.  In addition, a note following the rating 
criteria indicates that compensable complications from 
diabetes mellitus are evaluated separately unless they are 
part of the criteria used to support a 100 percent 
evaluation.  However, noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

In this case, the Veteran contends that his ongoing treatment 
for diabetes mellitus is indicative of a higher disability 
rating.  The Veteran was afforded a VA examination to 
evaluate his diabetes in June 2004.  At that time, it was 
noted that hypertension was initially diagnosed two years 
prior.  The Veteran was prescribed glyburide to help control 
his disability.  He had no ketoacidosis or hyperglycemia on 
examination.  He was on a restricted, low-calorie, low-
carbohydrate, low-fat, low-sodium diet.  The examiner stated 
that the Veteran's activities were not restricted.  That fact 
was reiterated on diagnosis, when the examiner assessed the 
Veteran with "1. Diabetes Mellitus, type 2.  2.  No activity 
restriction, no complications."  See VA examination report, 
June 10, 2004.

While the Veteran's VA outpatient treatment records note 
continued treatment for diabetes, the record is silent for 
any evidence of restriction of activities.  A July 2006 
report noted a restricted diet, however regulation of 
activities was not noted.  See VA outpatient treatment 
report, July 27, 2006.

The Board notes that the Veteran is now taking an oral 
hypoglycemic agent and is on a restricted diet.  These 
symptoms are consistent with the 20 percent disabling 
currently assigned.  A disability rating of 40 percent would 
require "regulation of activities."  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The Court held in Camacho v. 
Nicholson, 21 Vet. App. 360 (2007), that, "In order for a 
claimant to be entitled to a 40% disability rating for 
diabetes under Diagnostic Code 7913, the evidence must show 
that it is medically necessary for the claimant to avoid 
strenuous occupational and recreational activity."  That is 
not the case here.  The Veteran has not provided any clinical 
evidence revealing a health care provider prescribed 
regulation of strenuous activities due to his diabetes 
mellitus.  In fact, the June 2004 VA examiner specifically 
stated that the Veteran's activities were not restricted, and 
that statement was clarified in the final diagnosis.  Because 
the Court in Camacho held that "all criteria must be met to 
establish entitlement to a 40 % rating," a higher disability 
evaluation is not warranted in this case.  Id.

Accordingly, the Board finds that the most probative evidence 
of record establishes that the Veteran's diabetes mellitus 
does not require the regulation of his activities.  
Therefore, a rating in excess of 20 percent under Diagnostic 
Code 7913 is not warranted.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

A review of the record reveals that the RO declined to refer 
the evaluation of any of the Veteran's disabilities to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue of entitlement 
to a higher evaluation.  In this instance, the rating 
criteria are not inadequate.  A higher rating is available 
for diabetes under the Diagnostic Code, however, the Veteran 
simply does not meet those criteria.  Therefore, the Board 
finds no basis for further action on this question with 
regard to this issue.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  The preponderance is 
against the Veteran's claim, and it must be denied.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied


REMAND

Although the Board regrets further delay, the Veteran's claim 
for entitlement to service connection for hypertension must 
be remanded for additional development.

As noted above, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103.  Regarding the Veteran's claim of 
entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, the Veteran has 
not been afforded notice regarding the criteria necessary to 
substantiate a claim for service connection on a direct 
bases, or as secondary to a service-connected disability.  
While the Veteran was furnished with a letter addressing the 
VCAA in July 2005, this letter was in the context of claims 
for service connection for erectile dysfunction and special 
monthly compensation rather than his claim for service 
connection for hypertension.  Similarly, a subsequent undated 
letter addressed the VCAA in the context of a claim for 
service connection for hepatitis and a June 2006 addressed a 
claim for service connection for prostate cancer and sleep 
apnea rather than hypertension.  

As the Veteran has not been provided adequate notice under 
the VCAA as it pertains to his claim for service connection 
for hypertension, the RO should mail a corrective notice to 
the Veteran compliant with the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed.  In 
particular, the RO should ensure that 
notification is provided regarding 
requirements and development procedures 
necessary to substantiate a claim for 
direct and secondary service connection 
with regard to the Veteran's claim for 
service connection for hypertension.  

2.  The AMC should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


